—Determination of respondent Police Commissioner, dated February 18, 1998, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court,"New York County [Paula Omansky, J.], entered September 18, 1998) dismissed, without costs.
*328Respondent’s findings that petitioner parked illegally and refused to move when asked to do so by a Yonkers police officer, acted in a rude and aggressive manner, made racial remarks about the police officer, and thereafter lied about his conduct during the departmental investigation and trial, were supported by substantial evidence, in particular the testimony of numerous Yonkers police officers. Respondent’s findings that, in a separate incident, petitioner made threatening remarks at a neighborhood meeting and thereafter lied about his conduct during the departmental investigation and trial, were also supported by substantial evidence. No basis exists to disturb respondent’s credibility determinations (see, Matter of Berenhaus v Ward, 70 NY2d 436).
The penalty of dismissal does not shock our sense of fairness. We have considered and rejected petitioner’s remaining arguments. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.